Citation Nr: 0333153	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-19 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to an increased evaluation for impingement 
syndrome, right shoulder (major), currently evaluated as 
20 percent disabling.  

2.	Entitlement to an increased evaluation for degenerative 
joint disease, right great toe, status post 
bunionectomy/osteotomy, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from January 1979 to April 
1983, and from April 1985 to June 1995.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the veteran's claims of entitlement to 
increased ratings for impingement syndrome, right shoulder 
(major), and degenerative joint disease, right great toe, 
status post bunionectomy/osteotomy.  The veteran filed a 
timely notice of disagreement, and the RO provided a 
statement of the case (SOC).  In October 2002 the veteran 
perfected his appeal, and the issues were subsequently 
certified to the Board.  


REMAND

In his March 2001 notice of disagreement, the veteran 
requested a personal hearing before a local hearing officer.  
He was originally scheduled to appear for said hearing on 
October 3, 2002.  However, at the veteran's request, the 
hearing was rescheduled for November 26, 2002.  

The veteran's October 2002 VA Form 9, Appeal to Board of 
Veterans' Appeals, indicated his desire to appear for a 
Travel Board hearing before a Veterans Law Judge (VLJ).  

On November 21, 2002, the veteran withdrew his request to 
appear for a personal hearing before a local hearing officer 
and changed his power of attorney from the Disabled American 
Veterans to the Veterans of Foreign Wars of the United States 
(VFW).  Thereafter, the RO certified the issues on appeal to 
the Board.  


In its informal hearing presentation to the Board the 
veteran's new representative from VFW noted that, although 
the veteran withdrew his request for a personal hearing 
before the RO, his request for a Travel Board hearing before 
a VLJ has not been withdrawn.  See 38 C.F.R. § 20.704 (2002).  
Additionally, the Board notes that the record does not 
indicate whether the veteran's Travel Board hearing was ever 
scheduled, or that he failed to appear without good cause.  
Id.

When the Board determines that the record before it is 
inadequate upon which to base a decision, then a remand is 
required.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Therefore, the Board finds that this matter should be 
REMANDED to schedule the appellant for a Travel Board hearing 
before a VLJ as requested.  

Accordingly, the matter on appeal is remanded for the 
following action:

The RO should take steps to arrange for 
the appellant to be provided with a 
personal hearing at the RO in Manila, to 
be conducted by a traveling Veterans Law 
Judge.  Appropriate notification should 
be given to the appellant and such 
notification should be documented and 
associated with the appellant's claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and 




Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


